  Case 15-66160-jrs           Doc 38 Filed 01/25/20 Entered 01/26/20 01:04:46                       Desc Imaged
                                    Certificate of Notice Page 1 of 2
                                     UNITED STATES BANKRUPTCY COURT

                                              Northern District of Georgia




IN THE MATTER OF:                                                             CASE NUMBER:

Sharon Marie Winston,                                                         15−66160−jrs

                                                                              CHAPTER: 7

                      Debtor(s)                                               JUDGE: James R. Sacca



                            NOTICE OF FILING PROOF OF TRANSFER OF CLAIM



Proposed Transferee: LCS Capital, LLC
Proposed Transferor: SallieMae
Owner of claim per Court records: SallieMae
Claim Number(s) 2




   Pursuant to the Federal Rules of Bankruptcy Procedure, you are hereby notified of the filing of proof of transfer
of the claim in the above−named case. Objections to this transfer, if any, must be filed with the


                                              Clerk, U. S. Bankruptcy Court
                                              1340 United States Courthouse
                                                75 Ted Turner Drive SW
                                                   Atlanta, GA 30303

within twenty−one days from the date of this notice and a copy served upon the opposing party. If no objections are
filed,

the transferee will be substituted as the claimant in this case.


Dated January 23, 2020




M. Regina Thomas , Clerk of Court
U.S. Bankruptcy Court
Form 428
        Case 15-66160-jrs            Doc 38 Filed 01/25/20 Entered 01/26/20 01:04:46                               Desc Imaged
                                           Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 15-66160-jrs
Sharon Marie Winston                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: gentryr                      Page 1 of 1                          Date Rcvd: Jan 23, 2020
                                      Form ID: 428                       Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 25, 2020.
db             +Sharon Marie Winston,   1117 Berryhilll Drive,    Lithonia, GA 30058-3016
aty            +Arnall Golden Gregory, LLP,   171 17th Street NW,    Suite 2100,   Atlanta, GA 30363-1031
cr             +LCS Capital,   C/O LCS Financial Services Corporation,    6782 S Potomac St,   Suite 100,
                 Centennial, CO 80112-4585
22886021       +LCS Capital, LLC,   C/O LCS Financial Services Corporation,    6782 S. Potomac St # 100,
                 Centennial, CO 80112-4585

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
19283095       +E-mail/Text: ebn_bkrt_forms@salliemae.com Jan 23 2020 22:03:36     Sallie Mae,
                 300 Continental Dr,   Newark, DE 19713-4322
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 25, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 23, 2020 at the address(es) listed below:
              Jonathan A. Proctor   on behalf of Trustee S. Gregory Hays jproctor@semradlaw.com,
               ganb.courtview@slfcourtview.com
              Jonathan A. Proctor   on behalf of Debtor Sharon Marie Winston jproctor@semradlaw.com,
               ganb.courtview@slfcourtview.com
              Michael J. Bargar   on behalf of Trustee S. Gregory Hays michael.bargar@agg.com,
               carol.stewart@agg.com;tarsha.daniel@agg.com
              Office of the United States Trustee   ustpregion21.at.ecf@usdoj.gov
              S. Gregory Hays   on behalf of Trustee S. Gregory Hays ghays@haysconsulting.net,
               saskue@haysconsulting.net;GA32@ecfcbis.com
              S. Gregory Hays   ghays@haysconsulting.net, saskue@haysconsulting.net;GA32@ecfcbis.com
                                                                                            TOTAL: 6
